Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger, dated as of August 20, 2014, is entered into
by and among MILWAUKEE IRON ARENA FOOTBALL, INC., a Nevada corporation (“MWKI”),
MWKI ACQUISITION, INC., an Illinois corporation and the wholly-owned subsidiary
of MWKI (“Merger Sub”), and EV CHARGING USA, CORP., an Illinois corporation (the
“Company”).

RECITALS:




A.     

The Parties desire to set forth the terms and conditions pursuant to which
Merger Sub shall merge with and into the Company (the “Merger”) following which
the separate corporate existence of Merger Sub shall cease and the Company shall
continue as the Surviving Corporation;


B.     

The respective boards of directors of the Parties deem it advisable and in the
best interests of their respective companies that they consummate the Merger and
have approved this Agreement and the other matters contemplated hereby; and


C.     

This Agreement, the Merger and the other matters contemplated hereby have been
approved by MWKI, the sole stockholder of Merger Sub in accordance with chapters
78 and 92A of the NRS, and by the respective boards of directors of the Company
and Merger Sub in accordance with Section 11.05 of the BCA.


NOW THEREFORE, in consideration of covenants and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree each with the other as follows:

ARTICLE 1. DEFINITIONS

The following terms shall have the following meanings, unless the context
indicates otherwise:

“Affiliate” has the meaning set forth in Rule 12b-2 of the rules and regulations
promulgated under the Securities Exchange Act of 1934.

“Agreement” means this Agreement and Plan of Merger, and all the exhibits,
schedules and other documents attached to or referred to in this Agreement, and
all amendments and supplements, if any, to this Agreement, all of which are
incorporated herein and shall be a part hereof.

“Articles of Merger” has the meaning set forth in Section 2.2.

“BCA” means the Business Corporation Act of 1983 of the State of Illinois (805
ILCS 5/).

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of Illinois
generally are authorized or required by law or other government action to close.

1

--------------------------------------------------------------------------------

“Closing” means the completion of the transactions contemplated by this
Agreement, in accordance with Section 2 hereof, at which time the papers,
instruments and documents required to be executed and delivered at the Closing
pursuant to this Agreement will be exchanged by the Parties.

“Closing Date” means the date on which the Closing shall occur.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Company Common Stock” means shares of the common stock, par value $0.001 per
share, of the Company.

“Company Financial Statements” means the unaudited financial statements of the
Company for the period ended June 30, 2014.

“Effective Time” has the meaning set forth in Section 2.2.

“Employee Benefit Plan” means any “employee benefit plan,” as that term is
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, and any other material employee benefit plan, program or arrangement
of any kind.

“Employment Benefit Agreement” means when used with reference to a party, (i)
any agreement with any director, executive officer or other key employee of such
Party (A) the benefits of which are contingent, or the terms of which are
altered, upon the occurrence of a transaction involving such Party of the nature
of any of the transactions contemplated by this Agreement, (B) providing any
term of employment or compensation guarantee, or (C) providing severance
benefits or other benefits after the termination of employment of such Manager,
executive officer or key employee; (ii) any agreement, plan or arrangement under
which any person may receive payments from such Party that may be subject to the
tax imposed by Section 4999 of the Code or included in the determination of such
person’s “parachute payment” under Section 280G of the Code; and (iii) any
agreement or plan binding such Party, including, without limitation, any option
plan, equity appreciation right plan, restricted equity plan, equity purchase
plan, severance benefit plan, or any Employee Benefit Plan, any of the benefits
of which will be increased, or the vesting of the benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Governmental Body” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign, supranational or other
government (including the European Union); or (iii) governmental,
self-regulatory or quasi-governmental authority of any nature, including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or Person and any court or other tribunal.

2

--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual property owned or used in the
conduct of the business of any Party, as it is currently conducted, including,
but not limited to, (i) all United States and foreign patents (both issued and
applied for), (ii) all trademarks, trade names, service marks, copyrights, and
all applications for such trademarks, trade names, service marks and copyrights,
and all patent rights, and (iii) all trade secrets, schematics, technology, know
how, computer software programs or applications and tangible or intangible
proprietary information or material, and all Third Party Intellectual Property
Rights including, without limitation, issued United States and foreign patents,
patent rights and patent applications (excluding packaged commercially available
licensed software programs sold to the public) owned by or for which any Party
has acquired the rights to use whether by license or otherwise.

“Knowledge”, when used with reference to a Party, means the actual knowledge of
any of the executive officers of such Party.

“Legal Proceeding” means any ongoing or threatened action, suit, litigation,
arbitration, proceeding, hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.

“Legal Requirements” means any federal, state, local, municipal, foreign,
international, multinational or other law, statute, constitution, principle of
common law, resolution, ordinance, code, edict, decree, rule, regulation, ruling
or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Body.

“Liabilities” mean any debts, obligations, duties or liabilities of any nature
(including unknown, undisclosed, unmatured, unaccrued, contingent, or indirect
liabilities), irrespective of whether any such debt, obligation, duty or
liability is required to be disclosed on a balance sheet prepared in accordance
with GAAP or is immediately due and payable.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) liens for Taxes not yet due and payable or for Taxes
that the taxpayer is contesting in good faith through appropriate proceedings,
(b) purchase money liens and liens securing rental payments under capital lease
arrangements, and (c) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.

“Loss” means any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by the Parties including
damages for lost profits or lost business opportunities.

3

--------------------------------------------------------------------------------

“Material Adverse Effect” means any effect or change that would be (or could
reasonably be expected to be) materially adverse to the business, assets,
condition (financial or otherwise), operating results, operations, or business
prospects of a Party taken as a whole or to the ability of such Party to
consummate timely the transactions contemplated hereby (regardless of whether or
not such adverse effect or change can be or has been cured at any time or
whether any of the other Parties hereto has knowledge of such effect or change
on the date hereof); provided that none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been a Material Adverse Effect: any adverse change, event,
development, or effect arising from or relating to (1) general business or
economic conditions, including such conditions related to the business of such
Party, (2) national or international political or social conditions, including
the engagement by the United States in hostilities, whether or not pursuant to
the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack upon the United States, or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (3) financial,
banking, or securities markets (including any suspension of trading in, or
limitation on prices for, securities on the New York Stock Exchange or NASDAQ
Stock Market for a period in excess of three hours or any decline of either the
Dow Jones Industrial Average or the Standard & Poor’s Index of 500 Industrial
Companies by an amount in excess of 15% measured from the close of business on
the date hereof), (4) changes in GAAP, (5) changes in laws, rules, regulations,
orders, or other binding directives issued by any governmental entity, and (6)
the taking of any action contemplated by this Agreement and the other agreements
contemplated hereby.

“Material Contract” means any contract, series of contracts or a commitment
requiring payments or other consideration by or from a party in excess of $5,000
during the term of the contract.

“Merger Sub” has the meaning set forth in the first paragraph of this Agreement.

“Merger Sub Common Stock” means the common stock, par value $0.01 per share, of
Merger Sub.

“MWKI” has the meaning set forth in the first paragraph of this Agreement.

“MWKI Common Stock” means the common stock, par value $0.001 per share, of MWKI.

“MWKI Series B Preferred Stock” means the Series B Preferred stock, par value
$0.001 per share, of MWKI.

“MWKI Series C Preferred Stock” means the Series C Preferred stock, par value
$0.001 per share, of MWKI.

“NRS” means the Nevada Revised Statutes.

“Order” shall mean any writ, decree, permanent injunction, order or similar
action used in a legal proceeding.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Permits” shall mean all permits, licenses, registrations, certificates, Orders
or approvals received from any Governmental Body (including, without limitation,
those issued or required under applicable export laws or regulations).

“Person” means any natural person, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, limited liability company, joint venture, estate, trust, company
(including any limited liability company or joint stock company), firm or other
enterprise, association, organization or entity.

4

--------------------------------------------------------------------------------

“Pledge Agreement” shall have the meaning set forth in Section 5.3(k).

“Private Placement” has the meaning set forth in Section 5.3.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” has the meaning set forth in Section 4.6.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsequent Events”

when used with respect to a Party shall mean any one or more of the following:

(a) Its sale, lease, transfer, or assignment any of its assets, tangible or
intangible, other than for a fair consideration in the Ordinary Course of
Business;

(b) its entering into any agreement, contract, lease, or license outside the
Ordinary Course of Business;

(c) the acceleration, termination, modification or cancellation of any
agreement, contract, lease, or license (or series of related agreements,
contracts, leases, and licenses) to which it is a party or by which it is bound;

(d) the imposition of or its permitting to exist any Lien upon any of its
assets, tangible or intangible, other than purchase money Liens on acquired
assets granted in connection with their acquisition;

(e) its making of any capital expenditure outside the Ordinary Course of
Business;

(f) its making of any capital investment in, any loan to, or any acquisition of
the securities or assets of, any other Person outside the Ordinary Course of
Business;

(g) its issuance of any note, bond, or other debt security or created, incurred,
assumed, or guaranteed any indebtedness for borrowed money or capitalized lease
obligation;

(h) the delay or postponement of the payment of its accounts payable and other
Liabilities outside the Ordinary Course of Business;

(i) its cancellation, compromise, waiver, or release of any right or claim
outside the Ordinary Course of Business;

(j) its transfer, assignment, or grant of any license or sublicense of any
rights under or with respect to any Intellectual Property;

(k) a change in its certificate or articles of incorporation or by-laws;

5

--------------------------------------------------------------------------------

(l) its issuance, sale or other disposition of any of its capital stock, or the
grant of any options, warrants, or other rights to purchase or obtain (including
upon conversion, exchange, or exercise) any of its capital stock;

(m) its declaration, setting aside, or payment of paid any dividend or its
making of any distribution with respect to its capital stock (whether in cash or
in kind) or its redemption, purchase, or other acquisition of any of its capital
stock;

(n) its experiencing any damage, destruction, or loss (whether or not covered by
insurance) to its property;

(o) its making of any loan to, or entering into any other transaction with, any
of its directors, officers, and employees;

(p) its entering into any employment contract or collective bargaining
agreement, written or oral, or modification of the terms of any existing such
contract or agreement;

(q) its grant of any increase in the compensation of any of its directors,
officers, and employees;

(r) its adoption, amendment, modification, or termination of any bonus, profit
sharing, incentive, severance, or other plan, contract, or commitment for the
benefit of any of its directors, officers, and employees (or the taking of any
such action with respect to any other Employee Benefit Plan);

(s) its making any other change in employment terms for any of its directors,
officers, and employees;

(t) its making of any charitable or other capital contribution;

(u) its payment of any amount to any third party with respect to any Liability
(including any costs and expenses it has incurred or may incur in connection
with this Agreement and the transactions contemplated hereby) that would not be
assumed by the Surviving Corporation if in existence as of the Closing;

(v) any other material occurrence, event, incident, action, failure to act, or
transaction outside its Ordinary Course of Business;

(w) its discharge of a material Liability or Lien outside the Ordinary Course of
Business;

(x) its making of loans or advances of money;

(y) its disclosure of confidential information in contravention of Section 9.5;
and

(z) its committing to any of the foregoing.

“Super 8-K” shall mean the Current Report on Form 8-K required to be filed by
MWKI with the SEC in connection with the consummation of the Merger.

6

--------------------------------------------------------------------------------

“Surviving Corporation” has the meaning set forth in Section 2.1.

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Internal Revenue
Code 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party Intellectual Property Rights” means all material written licenses,
sublicenses and other agreements as to which the Company is a party and pursuant
to which any of them is authorized to use any third party patents, patent
rights, trademarks, service marks, trade secrets or copyrights, including
software which is used in the Company’s business or which form a part of any
existing product or service of the Company, excluding commercially available
licensed software programs sold to the public.

ARTICLE 2. THE MERGER




2.1     

Merger.      Upon and subject to the terms and conditions of this Agreement,
Merger Sub shall merge with and into the Company at the Effective Time in
accordance with the provisions of Section 11.05 and the other provisions of the
BCA. From and after the Effective Time, the separate corporate existence of
Merger Sub shall cease and the Company shall continue as the surviving c
orporation (the “Surviving Corporation”). The Merger shall have the effects set
forth in Section 11.50 of the BCA. The Company acknowledges that one of such
effects is that it shall succeed to the obligations of Merger Sub under the
Acknowledgment and Consent of Issuer specified in Section 5.2(h).


2.2     

Closing; Effective Time.      The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place by electronic delivery of signed
documents, as quickly as practicable after all of the conditions precedent to
the obligations of the parties have been satisfied. The date on which such
closing occurs is the “Closing Date ”. Articles of merger shall be prepared,
signed by the Company and Merger Sub and filed in accordance with Section 11.25
of the BCA (the “Articles of Merger”) as quickly as practicable after the
Closing, and the Parties shall make all such other filings or recordings as may
be required to effectuate the Merger. The Merger shall become effective at the
time of the filing the Articles of Merger (the “Effective Time”).

 

7

--------------------------------------------------------------------------------

 

2.3     

Corporate Structure of the Surviving Corporation. At the Effective Time, (i) the
articles of incorporation of the Company immediately prior to the Effective Time
shall be the articles of incorporation of the Surviving Corporation, (ii) the
By-laws of the Company immediately prior to the Effective Time shall be the
By-laws of the Surviving Corporation and (iii) the directors and officers of the
Company shall be the directors of the Surviving Corporation.


2.4     

Consideration; Conversion of Company Common Stock and Merger Sub Common Stock.

(a)     At the Effective Time and without any further action on the part of
MWKI, Merger Sub, the Surviving Corporation or any other Person, (i) each share
of Company Common Stock outstanding immediately prior to the Effective Time
shall be converted into the right to receive a number of shares of newly issued
MWKI Series C Preferred Stock equal to 4,360,000 divided by the number of shares
of Company Common Stock outstanding on the Closing Date, such that all of the
outstanding shares of Company Common Stock shall be converted into the right to
receive 4,360,000 shares of MWKI Series C Preferred Stock by virtue of the
Merger (subject to adjustments made pursuant to Section 2.6 hereof) and (ii)
each of the 10,000 shares of Merger Sub Common Stock outstanding immediately
prior to the Effective Time shall be converted into the right to receive 1 newly
issued share of Company Common Stock, such that a total of 10,000 shares of
Company Common Stock shall be issued to MWKI, as the sole holder of Company
Common Stock, by virtue of the Merger. No terms or provisions of any of the
securities of MWKI shall be affected by the Merger.

(b)     Within twenty (20) days after the Closing Date, MWKI shall deliver to
each of the former holders of Company Common Stock a certificate representing
the number of shares of MWKI Series C Preferred Stock into which his shares of
Company Common Stock were converted by virtue of the Merger. At the Closing, the
Company shall deliver a list of the holders of Company Common Stock on the
Closing Date.

(c)     If any of the stock certificates to be delivered pursuant to Subsection
(b) of this Section 2.4 is to be issued in the name of a person other than that
in which the certificate surrendered in exchange therefor is registered, it
shall be a condition to the issuance thereof that (i) the request therefor shall
be in writing and properly documented (e.g., assigned, endorsed or accompanied
by an appropriate transfer power, with the signature thereon guaranteed by a
so-called “Medallion Guarantee,” (ii) such transfer shall otherwise be proper
and in accordance with all applicable federal and state laws, rules and
regulations, and (iii) the Person requesting such transfer shall pay to MWKI or
its transfer agent any transfer or other taxes payable by reason of the
foregoing or establish to the satisfaction of MWKI that such taxes have been
paid or are not required to be paid.

(d)     In the event that shares of MWKI Series C Preferred Stock issued to any
Person pursuant to Subsections (b) and (c) of this Section 2.4 are not claimed
by the holders thereof and are thereafter delivered to a public official
pursuant to applicable abandoned property, escheat or similar law, MWKI, the
Surviving Corporation and their Affiliates, subsidiaries, directors, managers,
officers, agents or employees shall not be liable to any former stockholder of
the Company or any Person in whose name the shares of MWKI Series C Preferred
Stock to which such former stockholder was otherwise entitled by virtue of the
Merger were issued at his request.

8

--------------------------------------------------------------------------------

(e)     In the event that any certificate representing Company Common Stock
shall have been lost, stolen or destroyed, the Board of Directors of MWKI may,
in its sole discretion and as a condition precedent to the issuance of a
certificate representing the shares of MWKI Series C Preferred Stock into which
the shares represented by such lost, stolen or destroyed certificate were
converted by virtue of the Merger, require the holder of such lost, stolen or
destroyed certificate to submit to MWKI an affidavit stating that such
certificate was lost, stolen or destroyed and to provide MWKI a bond of
indemnity satisfactory to MWKI against any claim that may be made against MWKI
with respect to such certificate.

(f)     At the Effective Time, each of the former stockholders of the Company
shall cease to have any rights as such and shall not have any rights as a
stockholder or otherwise with respect to the Surviving Corporation, except for
the right to receive the shares of MWKI Series C Preferred Stock to be received
by him by virtue of the Merger, and the transfer books of the Company shall be
closed with respect to all shares of Company Common Stock outstanding
immediately prior to the Effective Time. No further transfer of any such shares
shall be made on such transfer books after the Effective Time.

(g)     Until a former holder of shares of Company Common Stock shall have
delivered the certificate representing such shares to MWKI or its transfer agent
for exchange and cancellation as provided in this Article 2 (or complied with
Subsection (d) of this Section 2.4 if such certificate be lost, stolen or
destroyed), a certificate representing the shares of MWKI Series C Preferred
Stock to which he is entitled by virtue of the Merger shall not be issued him.



2.5     

Actions at the Closing.

(a)     The Company shall deliver to MWKI and Merger Sub at the Closing the
various certificates, instruments and documents required to be delivered to them
by the Company in order to satisfy the conditions precedent to their obligations
set forth in Article 5.3

(b)     MWKI and Merger Sub shall deliver to the Company at the Closing the
various certificates, instruments and documents required to be delivered to the
Company by them in order to satisfy the conditions precedent to its obligations
specified in Article 5.2.

(c)     The parties shall take all other actions required in order to complete
the Closing.



2.6     

Fractional Shares.


No fractional shares of MWKI Series C Preferred Stock shall be issued in
connection with the Merger. In lieu of issuance of any such fractional shares
that would otherwise be issuable, such fractional shares shall be rounded up to
the nearest whole number.



2.7     

Legend. The shares of MWKI Series C Preferred Stock to be issued pursuant to
this Article 2 shall not have been registered and are “restricted securities,”
as that term is defined in Rule 144 promulgated under the Securities Act.
Accordingly, such shares may be disposed of without registration under the
Securities Act and any applicable state securities laws only in certain limited
circumstances. Each certificate evidencing such shares shall bear the following
legend, in addition to any other legends required by law:




9

--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, WHICH COUNSEL AND THE SUBSTANCE OF WHICH OPINION
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.




2.8     

Tax and Accounting Consequences.      For federal income tax purposes, the
Merger is intended to constitute a reorganization within the meaning of Section
368 of the Internal Revenue Code, and the Parties shall report the transactions
contemplated herein consistent with such intent and shall take no position
inconsistent therewith. The Parties to this Agreement hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.


2.9     

Exchange of Certificates of Company Common Stock.      The Company shall issue
to MWKI a certificate representing the number of shares of Company Common Stock
to which MWKI is entitled by virtue of the conversion of shares of Merger Sub
Common Stock into shares of Company Common Stock in the Merger upon the
surrender to the Company of certificates representing all of the shares of the
common stock of Merger Sub outstanding at the Effective Time. MWKI shall cause
such certificate shall be delivered to Richard S. Astrom to be held by him
pursuant to the Pledge Agreement; he shall be the beneficiary of and shall have
the right to enforce the obligations of MWKI under this sentence.


2.10     

Taking of Necessary Action; Further Action.      If, at any time after the
Effective Time, any further lawful and necessary action is necessary or
desirable to carry out the purposes of this Agreement and to vest the Surviving
Corporation with full right, title and possession to all assets, property,
rights, privileges, powers and franchises of the Company; and the officers,
managers and directors of the Company and the Surviving Corporation are fully
authorized in their respective names and in the name of Merger Sub to take
action.


ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to MWKI and Merger Sub that the
statements contained in this Article 3 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article 3, except when a statement made in this
Article 3 is made with reference to a specific date:

10

--------------------------------------------------------------------------------

 



3.1      

Organization, Qualification and Corporate Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Illinois. The Company has all necessary corporate power and authority:
(i) to conduct its business in the manner in which it is currently being
conducted and as proposed to be conducted; (ii) to own and use its assets in the
manner in which they are currently owned and used; and (iii) to perform its
obligations under this Agreement. The Company is not been required to be
qualified, authorized, registered or licensed to do business as a foreign
corporation in any jurisdiction. The Company has no subsidiaries and does not
own any controlling interest in any Person. The Company has not agreed and is
not obligated to make any future investment in or capital contribution to any
Person. No dissolution or liquidation of the Company is pending and neither the
Company nor its stockholders has approved such dissolution or liquidation.




3.2      

Organizational Instruments; Records. The Company has, on the date hereof,
delivered to MWKI accurate and complete (through the date hereof) copies of:
(A)(i) the Company’s Articles of incorporation, as presently in effect, (ii) the
Company’s By-laws, as presently in effect and (iii) the minutes and other
records of the meetings and other proceedings (including any actions taken by
written consent or otherwise without a meeting) of the Board of Directors and
stockholders of the Company and any committees established by said Board of
Directors (the items described in the clauses (i) though (iv), inclusive, of
this Section 3.2(A) being collectively referred to herein as the “Company
Documents”) There have been no material corporate actions taken by the Board of
Directors of any committee thereof or the stockholders of the Company that are
not fully reflected in the Company Documents. At no time has there been any
violation of the Company Documents, and at no time has the Company taken any
action that is inconsistent in any material respect with the Company Documents.
The books of account, stockholder records, minute books and other records of the
Company are accurate, up-to-date and complete in all material respects, and have
been maintained in accordance with prudent business practices.




3.3      

Capitalization.


(a)      The authorized capital stock of the Company consists of 10,000 shares
of Company Common Stock, 3,000 shares of which are issued and outstanding. All
outstanding shares of Company Common Stock have been duly authorized and validly
issued, and are fully paid and nonassessable, and all have been issued in
compliance with all applicable federal and state securities laws. Such shares
are, to the Company’s Knowledge, free and clear of any liens, pledges,
encumbrances, charges, agreements adversely effecting title thereto or claims or
restrictions (other than those imposed by applicable federal and state
securities laws or created by virtue of this Agreement) and are not subject to
pre-emptive rights or rights of first refusal created by statute or its articles
of incorporation or any agreement to which it is a party or by which it is
bound. To the Company’s Knowledge, such shares are not subject to any
stockholders’ agreement or similar instrument.

11

--------------------------------------------------------------------------------

(b)      There are no: (i) outstanding subscriptions, options, calls, warrants,
rights or agreements (whether or not currently exercisable) to acquire any
securities of or interests in the Company; (ii) outstanding notes, instruments
or obligations that are or may become convertible into or exchangeable for any
securities of or interests in the Company; (iii) Material Contracts (other than
this Agreement) under which the Company is or may become obligated to sell,
transfer, exchange or issue any securities of or interests in the Company or;
(iv) agreements, voting trusts, proxies or understandings with respect to the
voting, or registration under the Securities Act, or any shares of Company
Common Stock; or (v) conditions or circumstances that may give rise to or
provide a basis for the assertion of a claim by any Person to the effect that
such Person is entitled to acquire or receive any securities of or interests in
the Company.





3.4

Authorization of Transaction.      The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement
and any agreements to be executed and delivered by it pursuant to this
Agreement, the execution, delivery and performance by the Company of all of
which have been duly authorized by all requisite action on the part of its Board
of Directors. Each of the aforesaid Agreements is enforceable against the
Company in accordance with its terms, subject to: (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.




3.5

Noncontravention.     Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Company is subject or any provision of the organizational
instruments of the Company, or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which the Company is a party or by which it is bound or to which any of their
respective assets is subject (or result in the imposition of any Lien thereon).
The Company is not required to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any Governmental Body in order
for the Parties to consummate the transactions contemplated by this Agreement,
except for the filing of the Articles of Merger, which if not obtained or made,
could not be reasonably expected to have a Material Adverse Effect on the
Company and could not be reasonably expected to prevent or materially alter or
delay any of the transactions contemplated by this Agreement.




3.6

Financial Statements.     MWKI acknowledges receipt of the Company Financial
Statements. The Company Financial Statements have been prepared in accordance
with GAAP, except as may be otherwise specified therein or in the notes thereto;
and the Company Financial Statements fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended.




3.7

Absence of Certain Changes.      Since its date of inception, (i) the Company
has conducted its business in the Ordinary Course of Business, (ii) no
Subsequent Event or Subsequent Events has occurred after the date of the Company
Financial Statements involving $5,000.00 in the aggregate have occurred with
respect to the Company and (iii) since said date, there has not occurred any
change, event or condition (whether or not covered by insurance) that has
resulted in, or would reasonably be expected to result in any Material Adverse
Effect with respect to the Company.

 

12

--------------------------------------------------------------------------------

 

3.8

Undisclosed Liabilities.      The Company has no Liabilities (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (a) Liabilities accrued, reflected, or
reserved against in the Company Financial Statements, (b) Liabilities which have
arisen since the date of the Company Financial Statements in the Ordinary Course
of Business, (c) contractual or statutory Liabilities incurred in the Ordinary
Course of Business, none of which are material in nature or exceeds $5,000.00 in
the aggregate (d) Liabilities incurred in connection with the negotiation of
this Agreement and the transactions contemplated thereby and (e) other
Liabilities which would not have a Material Adverse Effect on the Company.




3.9

Tax Matters.      All Tax Returns required to be filed by or on behalf of the
Company with any Governmental Body before the date hereof (the “Tax Returns”):
(i) have been or will be filed on or before the applicable due date (including
any extensions of such due date); (ii) have been, or will be when filed,
accurately and completely prepared in all material respects in compliance with
all applicable Legal Requirements; and (iii) have been provided or made
available to MWKI. All Taxes owed by the Company have been withheld and paid
when due, whether or not such amounts are shown on any Tax Returns. The Company
Financial Statements fully accrue all actual and contingent Liabilities for
unpaid Taxes with respect to all periods through the date thereof and the
Company has made adequate provision for unpaid Taxes after that date in their
respective books and records. No Tax Return is currently under examination or
audit by any Governmental Body. No claim or Legal Proceeding is pending or has
been threatened against or with respect to the Company in respect of any Tax.
There are no unsatisfied Liabilities for Taxes, including Liabilities for
interest, additions to tax and penalties thereon and related expenses, with
respect to which any notice of deficiency or similar document has been received
by the Company (other than Liabilities for Taxes asserted under any such notice
of deficiency or similar document which are being contested in good faith by the
Company and with respect to which adequate reserves for payment have been
established). There are no Liens for Taxes upon any of the assets of the Company
except Liens for current Taxes not yet due and payable. The Company is not
currently the beneficiary of any extension of time within which to file any Tax
Return. There are no Liens on any of the assets of the Company that arose in
connection with any failure (or alleged failure) to pay any Tax. The Company has
withheld and paid all Taxes required to have been withheld and paid in
connection with any amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party, and all forms and
statements required with respect thereto have been properly completed and timely
filed.




3.10

Assets; Equipment and Real Property.      Except for property reflected in the
Company Financial Statements, the Company has no material assets, whether real
property or leases of or other interests in real property, leases or personal
property or lease thereof, or other property.

 

13

--------------------------------------------------------------------------------

 

3.11

Intellectual Property.      The Company has no interest in any material
Intellectual Property (“Intellectual Property Rights”). No further Intellectual
Property is necessary for the conduct of their respective businesses as
conducted and as currently proposed to be conducted by the Company. There are no
outstanding options, licenses or agreements of any kind relating Intellectual
Property and Intellectual Property Rights, nor is the Company bound by or a
party to any options, licenses or agreements of any kind with respect to any of
Intellectual Property, Intellectual Property Rights and the patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes of any other Person other than such
licenses or agreements arising from the purchase of “off the shelf” or standard
products. The Company has not received any communications alleging that it has
violated or, by conducting its business as conducted and as currently proposed
to be conducted by it, violates any Third Party Intellectual Property Rights and
to the Company’s Knowledge, the business of the Company as conducted and as
currently proposed to be conducted by the Company will not cause it to infringe
or violate any Third Party Intellectual Property Rights. There is no defect in
the title to any of the Intellectual Property or, to the extent that the Company
has title to Intellectual Property Rights to any Intellectual Property Rights.
To the Company’s Knowledge, no Person obligated under any contract (including
any license, covenant or commitment of any nature) or other agreement, or
subject to any judgment, decree or order of any court or administrative agency,
that would conflict or interfere with the performance of such Person’s
obligations to the Company, the use of such person’s best efforts to promote the
interests of its business as conducted or as currently proposed to be conducted
by it. No prior employer of any current or former employee of the Company has
any right, title or interest in Intellectual Property and to the Company’s
Knowledge, no Person has any right, title or interest in any Intellectual
Property of the Company. It is not and will not be with respect to the business
of the Company as currently proposed to be conducted necessary for the Company
to use any inventions of any of their respective employees made prior to their
employment by the Company.




3.12

Contracts.     The Company is not a party to any Material Contract, whether
written or oral, that has not been disclosed to MWKI. The Company has delivered
to MWKI accurate and complete copies of all written Material Contracts of the
Company. Each such Material Contract is valid, binding and enforceable by the
Company in accordance with its terms subject to: (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) rules of
law governing specific performance, injunctive relief and other equitable
remedies. The Company has not violated or breached, or committed any default
under, any Material Contract, and, to the Company’s Knowledge, no other Person
has violated or breached, or committed any default under, any Material Contract,
each Material Contract is in full force and effect and the Company has not
agreed to terminate any Material Contract. There are no Consents required under
any Material Contract to consummate the transactions contemplated by the
Transaction Documents.




3.13

Finders’ Fees.      No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the Merger or
any of the other transactions contemplated by the Transaction Documents based
upon any arrangements or agreements made by or on behalf of the Company.




3.14

Insurance.      The Company is not a party to or an insured under any policy of
insurance.




3.15

Litigation.


(a)     There is no pending Legal Proceeding, and to the Company’s Knowledge, no
Person has threatened to commence any Legal Proceeding, that (i) involves or
affects the Company or any of the assets owned or used by it, or (ii) that
challenges the Merger or any of the other transactions contemplated by the
Transaction Documents. There is no Order in which the Company is named or to
which any of the assets of the Company is subject.



14

--------------------------------------------------------------------------------

(b)     The Company and its assets are not affected by any judgment or decree
and there are no material agreements or other documents or instruments settling
any Legal Proceeding or any oral agreements with respect thereto.



3.16

Legal Compliance; Restrictions on Business Activities.      The Company is and
has at all times been, in compliance with all applicable Legal Requirements,
except to the extent that failure to comply would not be likely to have a
Material Adverse Effect on it. The Company has not ever received any notice or
other communication from any Person regarding any actual or possible violation
of, or failure to comply with, any Legal Requirement. The Company has obtained
all material Permits, certificates and licenses required by any Legal
Requirement for the conduct of its business and the ownership of its assets. The
Company is not in violation of any such Permit, certificate or license, and no
Legal Proceedings are pending or, to the Knowledge of the Company, threatened to
revoke or limit any such Permit, certificate or license.




3.17

Employees.

(a)     To the Company’s Knowledge, no employee of the Company has any plans to
terminate employment with it within six months of the date hereof. The Company
is a party to or bound by any collective bargaining agreement, nor has it
experienced any material strikes, grievances, claims of unfair labor practices
or other collective bargaining disputes. The Company has no Knowledge of any
organizational effort made or threatened, either currently or within the past
two years, by or on behalf of any labor union with respect to employees of the
Company. The Company is in compliance in all material respects with all
currently applicable laws and regulations respecting wages, hours, occupational
safety, or health, fair employment practices, and discrimination in employment
terms and conditions, and is not engaged in any unfair labor practice except, in
each case, where such practice or failure to comply would not reasonably be
expected to have a Material Adverse Effect. There are no pending claims against
the Company under any workers compensation plan or policy or for long term
disability. There are no proceedings pending or, to the Company’s Knowledge,
threatened, between the Company and the employees of the Company, which
proceedings have or would reasonably be expected to have a Material Adverse
Effect on the Company.

(b)     No employee has been terminated by the Company during the previous 90
days. The Company has no liability to any former employee by reason of his
termination or otherwise, whether or not such termination occurred within said
90-day period.



3.18

Employee Benefits.



(a)      The Company does not maintain or contribute to, and has never
maintained or contributed to, any Employee Benefit Plan and does not have, and
has never had, any ERISA Affiliate.

(b)      The Company is not a party to any Employment Benefit Plan.





3.19

Permits.       The Company holds all Permits that are required for it to conduct
its business as presently conducted, except for those the absence of which would
not have a Material Adverse Effect on the Company.



15

--------------------------------------------------------------------------------



3.20

Related Party Transactions.      The Material Contracts of the Company and do
not include any agreement with or any other commitment to (a) any officer or
director of the Company; (b) any individual related by blood or marriage to any
such officer or director; (c) any Person in which the Company, or any such
officer, director or related person has an equity or participating interest or
(d) any other Affiliate of the Company.





3.21

Officer and Director Information.      (a) During the past five (5) years, none
of the following events has occurred with respect to the Company or any of its
officers or any person intended upon consummation of the Merger to be appointed
by the Company to become an officer or director of the Surviving Corporation or
MWKI:



(1)     A petition under the Federal bankruptcy laws or any state insolvency law
was filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of the Company or such officer
or person, or any partnership in which it or he was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which he was an executive officer at or within two years before
the time of such filing;

(2)      The Company or such officer or person was charged or convicted in a
criminal proceeding or is a named subject of a pending criminal proceeding;

(3)      The Company or such officer or person was the subject of any order,
judgment, or decree of any court of competent jurisdiction, permanently or
temporarily enjoining it or him from, or otherwise limiting, the following
activities:

(i)      Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading
Commission, or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity;

(ii)      Engaging in any type of business practice; or

(iii)      Engaging in any activity in connection with the purchase or sale of
any security or commodity or in connection with any violation of Federal or
State securities laws or Federal commodities laws;

(4)      The Company or such officer or person was the subject of any order,
judgment or decree of any Federal or State authority barring, suspending or
otherwise limiting the right of such person to engage in any activity described
in Subsection (3)(i) of this Section 3.21, or to be associated with persons
engaged in any such activity; or

(5)     The Company or such officer or person was found by a court of competent
jurisdiction in a civil action or by the Commission to have violated any Federal
or State securities law.

(6)     The Company or such officer person was found by a court of competent
jurisdiction in a civil action or by the Commodity Futures Trading Commission to
have violated any Federal commodities law.

16

--------------------------------------------------------------------------------

(b)     None of the Company; any predecessor of the Company; any director or
executive officer of the Company; any person named in Section 5.3(j) of this
Agreement or expected to be an executive officer or director of the MWKI within
2 years following the Merger; or any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities or expected to be the beneficial
owner of 20% or more of the Company’s outstanding voting equity securities
within 2 years following the Merger, calculated on the basis of voting power has
ever been:

(i)      Subject to any order, judgment or decree of any court of competent
jurisdiction that restrains or enjoins him or it from engaging or continuing to
engage in any conduct or practice:

(A)      In connection with the purchase or sale of any security;

(B)      Involving the making of any false filing with the Commission; or

(C)     Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities.

(ii)      Subject to a final order of a state securities commission (or an
agency or officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the U.S. Commodity Futures
Trading Commission; or the National Credit Union Administration that:

(A)     Bars him or it from:

(1)      Association with an entity regulated by such commission, authority,
agency, or officer;

(2)      Engaging in the business of securities, insurance or banking; or

(3)      Engaging in savings association or credit union activities; or

(B)      Constitutes a final order based on a violation of any law or regulation
that prohibits fraudulent, manipulative, or deceptive conduct;

(iii)      Subject to an order of the Commission that, at the time of such sale:

(A)      Suspends or revokes his or its registration as a broker, dealer,
municipal securities dealer or investment adviser;

(B)      Places limitations on his or its activities, functions or operations;
or

(C)      Bars him or it from being associated with any entity or from
participating in the offering of any penny stock.

(iv)      Subject to any order of the Commission that orders him or it to cease
and desist from committing or causing a violation or future violation of any
law.

17

--------------------------------------------------------------------------------

(vi)      Suspended or expelled from membership in, or suspended or barred from
association with a member of, a registered national securities exchange or a
registered national or affiliated securities association for any act or omission
to act constituting conduct inconsistent with just and equitable principles of
trade.

(vii)      Subject to a United States Postal Service false representation order
or is subject to a temporary restraining order or preliminary injunction with
respect to conduct alleged by the United States Postal Service to constitute a
scheme or device for obtaining money or property through the mail by means of
false representations.





3.22

Disclosure.      The Company has not made any representation, warranty or
statement in this Article III that contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make such
representation, warranty or statement, in the light of the circumstances under
which it was made, not misleading.





3.23

Investment.



The Company understands that the shares of MWKI Series C Preferred Stock to be
issued in the Merger will not have been registered under the Securities Act, or
under any state securities laws, and are being offered and sold in reliance upon
federal and state exemptions for transactions not involving any public offering.
To the Company’s Knowledge, each of the holders of Company Common Stock (i) is
acquiring the shares of MWKI Series C Preferred Stock to be issued as a result
of the Merger solely for his own account for investment purposes, and not with a
view to the distribution thereof , (ii) is a sophisticated investor with
knowledge and experience in business and financial matters, (iii) has received
certain information concerning MWKI and has had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
inherent in holding the shares of MWKI Series C Preferred Stock, (iv) is able to
bear the economic risk and lack of liquidity inherent in holding the shares of
MWKI Series C Preferred Stock, and (v) is an Accredited Investor as that term is
defined in Regulation D promulgated by the SEC under the Securities Act.

ARTICLE 4. REPRESENTATIONS AND WARRANTIES
OF MWKI AND MERGER SUB

MWKI and Merger Sub hereby represent and warrant to the Company that the
statements contained in this Article 4 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article 4, except when a statement made in this
Article is made with reference to a specific date:

18

--------------------------------------------------------------------------------

4.1     Organization of MWKI and Merger Sub.     

MWKI and Merger Sub are corporations validly existing, and in good standing
under the laws of the States Nevada and Illinois, respectively. Each of MWKI and
Merger Sub has corporate power to own its properties and to carry on its
business as now being conducted and as proposed to be conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified and in good standing could reasonably be expected
to have a Material Adverse Effect on MWKI. MWKI has, on the date hereof,
delivered a true and correct copy of the Articles of Incorporation and By-laws
of MWKI and Merger Sub, respectively, each as amended to date, to Seller.
Neither MWKI nor Merger Sub is in violation of any of the provisions of its
corporate charter or By-laws. Merger Sub is the sole subsidiary of MWKI.

4.2     Authorization of Transaction.

Each of MWKI and Merger Sub has full power and authority (including full
corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of MWKI and Merger Sub, enforceable
against each of them in accordance with its terms and conditions, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, fraudulent conveyance or transfer, moratorium or other laws or
court decisions, now or hereinafter in effect, relating to or affecting the
rights of creditors generally and as may be limited by general principles of
equity and the discretion of the court having jurisdiction in an enforcement
action (regardless of whether such enforceability is considered in a proceeding
in equity or at law). The execution, delivery and performance of this Agreement
and all other agreements contemplated hereby have been duly authorized by MWKI
and Merger Sub.

4.3     Non-contravention.

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
MWKI or Merger Sub is subject or any provision of its charter, By-laws, or other
governing documents or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
MWKI or Merger Sub is a party or by which it is bound or to which any of its
assets are subject, except in the case of each of clauses (i) and (ii), such as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. Neither MWKI nor Merger Sub needs to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement, other than (i) the
filing of articles of merger with the Secretary of State of the State of
Illinois; (ii) any filings required any filings required by state securities
laws, (iii) the filing of a Notice of a Sale of Securities on Form D with the
SEC under Regulation D of the Securities Act, if required (iv) the approval of
MWKI’s stockholders for MWKI to amend its Articles of Incorporation to change
its corporate name as provided in Section 6.4 and the filing of a proxy
statement or information statement with the SEC in connection therewith; (v) the
filing of the Super 8-K with the SEC; and the Schedule 14F-1 referred to in
Section 5.3(k) with the SEC.

19

--------------------------------------------------------------------------------

4.4     Capitalization.

(a) MWKI is authorized to issue 500,000,000 shares of MWKI Common Stock and
10,000,000 shares of preferred stock, issuable in series. As of the date hereof
there are 155,892 shares of MWKI Common Stock issued and outstanding, 5,000,000
shares of MWKI Series A Preferred Stock issued and outstanding and 5,000,000
shares of MWKI Series B Preferred Stock issued and outstanding. No securities of
MWKI are entitled to preemptive or similar rights, and no entity or person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by this Agreement
unless any such rights have been waived. Except for (i) the agreement of MWKI to
issue shares of MWKI Series C Preferred Stock to the holders of Company Common
Stock upon the consummation of the Merger, as provided in this Agreement, (ii)
the 498,000,000 shares of Common Stock and 202,000 shares of MWKI Series C
Preferred Stock to be issued in the Private Placement and (iii) the obligation
of MWKI to issue shares of MWKI Common Stock upon conversion of shares of the
MWKI Series A Preferred Stock and the MWKI Series B Preferred Stock, there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any entity or person
any right to subscribe for or acquire, any shares of MWKI’s capital stock, or
contracts, commitments, understandings or arrangements by which MWKI is or may
become bound to issue additional shares of its capital stock or securities or
rights convertible or exchangeable into shares of its capital stock.

(b)     Merger Sub is authorized to issue 10,000 shares of Merger Sub Common
Stock, all of which are issued and outstanding and held by MWKI. No securities
of Merger Sub are entitled to preemptive or similar rights, and no entity or
person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by this
Agreement unless any such rights have been waived. There are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any entity or person any right
to subscribe for or acquire, any shares of Merger Sub Common Stock, or, except
for this Agreement, contracts, commitments, understandings or arrangements by
which Merger Sub is or may become bound to issue additional shares of Merger Sub
Common Stock, or securities or rights convertible or exchangeable into shares of
Merger Sub Common Stock.

4.5     Shares Duly Authorized, Etc.      The shares of MWKI Series C Preferred
Stock to be issued by virtue of the Merger will, on the Closing Date, have been
duly authorized and, when issued upon the conversion of shares of Company Common
Stock into MWKI Series C Preferred Stock by virtue of the Merger, will be
validly issued, fully paid and nonassessable, and not subject to any Liens or
any other rights or interests of third parties created by, under or through MWKI
or any restrictions of any kind except for those imposed by this Agreement or by
applicable federal and state securities laws. The shares of MWKI Common Stock
into which the shares of MWKI Series C Preferred Stock to be issued by virtue of
the Merger will be convertible will, when issued upon conversion of the MWKI
Series C Preferred Stock, be validly issued, fully paid and nonassessable.

20

--------------------------------------------------------------------------------

4.6     MWKI’s SEC Reports.      MWKI has filed all reports, schedules, forms,
statements and other documents with the SEC (collectively, and in each case,
including all exhibits and schedules thereto and documents incorporated by
reference therein, the “SEC Reports”) required to be filed by MWKI under the
Securities Act and the Exchange Act, including reports, schedules, forms,
statements and other documents required to be filed pursuant to Section 13(a) or
15(d) thereof, on a timely basis or has timely filed a request for extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all respects with the requirements of the Securities Act and the Exchange Act
and the rules and regulations of the SEC promulgated thereunder, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of MWKI included in the
SEC Reports comply in all respects with applicable accounting requirements and
the rules and regulations of the SEC with respect thereto as in effect at the
time of filing. Such financial statements were prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
MWKI as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

4.7      Litigation.     There is no pending or, to the Knowledge of MWKI,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over MWKI, or any
of its Affiliates that would affect the execution by MWKI or the performance by
MWKI of its obligations under this Agreement, and all other agreements entered
into by MWKI relating hereto. There is no pending or, to the Knowledge of MWKI,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over MWKI, or any
of its Affiliates which litigation if adversely determined could have a Material
Adverse Effect on MWKI.

4.8     No Undisclosed Liabilities.      MWKI has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the Ordinary Course of Business of MWKI since September 30, 2013, or which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on MWKI.

4.9      No Undisclosed Events or Circumstances.      Since September 30, 2013,
no event or circumstance has occurred or exists with respect to MWKI or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by MWKI but which has not been so publicly announced or
disclosed in the SEC Reports.

4.10     Brokers’ Fees.      

MWKI has no Liability to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement for which
the Company could become liable or obligated.

4.11     Interim Operations of Merger Sub.       Merger Sub was formed solely
for the purpose of engaging in the transactions contemplated by this Agreement,
has engaged in no other business activities, and has conducted its operations
only as contemplated by this Agreement.

4.12     Disclosure.      Neither MWKI nor Merger Sub has made any
representation, warranty or statement in this Article IV that contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make such representation, warranty or statement, in the
light of the circumstances under which it was made, not misleading. The
statements and information contained in the SEC Reports do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make such the statements and information, in the light of the
circumstances under which they were was made, not misleading.

21

--------------------------------------------------------------------------------

 

ARTICLE 5. CONDITIONS TO CONSUMMATION OF MERGER

5.1      Conditions to Each Party’s Obligations.

The respective obligations of each Party to consummate the Merger and the other
transactions contemplated hereby are subject to the satisfaction of the
following conditions unless any such condition is waived, in writing, by the
Party or Parties for whose benefit such condition is intended:

(a)     Each of MWKI and the Company shall be satisfied that the issuance of the
shares of MWKI Series C Preferred Stock by virtue of the Merger will be exempt
from registration under the Securities Act.

(b)     No temporary restraining order, preliminary or permanent injunction or
other order shall have been issued by any court of competent jurisdiction or
other legal or regulatory restraint or prohibition preventing the consummation
of the Merger shall have been issued, nor shall any proceeding have been brought
by any Governmental Body, seeking any of the foregoing be pending; nor shall any
action have been taken, or any statute, rule, regulation or Order enacted,
entered, enforced or deemed applicable to the Merger which makes the
consummation of the Merger illegal.

(c)     No proceeding in which any Party shall be a debtor, defendant or party
seeking an Order for its own relief or reorganization shall have been brought or
be pending by or against the such Party under any United States or state
bankruptcy or insolvency law.

(d)     MWKI shall be prepared to file the Super 8-K within 4 business days
after the Closing.

5.2       Conditions to Obligations of MWKI and Merger Sub.

The obligation of each of MWKI and Merger Sub to take the actions to be taken by
it at the Closing is subject to the satisfaction of the following conditions, in
addition to those set forth in Section 5.01, unless any such condition is waived
in writing, by them:

(a)     this Agreement and the Merger shall have been approved and adopted by
the stockholders of the Company in accordance with the provisions of Section
11.20 of the BCA;

(b)     the Company shall have obtained all of the waivers, Permits, consents,
assignments, approvals or other authorizations, and effected all of the
registrations, filings and notices required on its part to be obtained in order
to consummate the Merger, except for (i) any which if not obtained or effected
would not have a Material Adverse Effect on the Company or on the ability of the
Parties to consummate the transactions contemplated by this Agreement and
(ii) filing of the Articles of Merger with the Secretary of State of the State
of Illinois;

(c)     the representations and warranties of the Company set forth in Article 3
shall be true and correct as of the Closing Date, except for representations and
warranties made as of a specified date, which shall be true and correct as of
such date;

(d)     the Company shall have performed or complied with, in all material
respects, its agreements and covenants required to be performed or complied with
under this Agreement as of or prior to the Closing;

22

--------------------------------------------------------------------------------

(e)     MWKI and Merger Sub shall have received from the Secretary of the
Company a certificate (i) certifying that the Company’s Articles of
incorporation and By-laws have not been amended since the date hereof, (ii)
certifying the resolutions of the Board of Directors of the Company adopting and
approving this Agreement and the Merger pursuant to Section 11.05 of the BCA,
(iii) certifying that this Agreement and the Merger were approved by the
stockholders of the Company in accordance with the provisions of Section 11.20
of the BCA, and (iv) attesting to the incumbency of the officers of the Company;

(f)     MWKI and Merger Sub shall have received from the President of the
Company a certificate certifying that (i) the Company has satisfied and complied
with all of the obligations under this Agreement and satisfied all of the
conditions precedent which are required to be complied with or satisfied by it
prior to the Closing Date and (ii)all of the Company’s representations and
warranties set forth in this Agreement are true and accurate as of the Closing
Date; and

(g)     all actions to be taken by the Company in connection with the
consummation of the transactions contemplated hereby, and all certificates,
opinions, instruments and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
MWKI and Merger Sub.

5.3      Conditions to Obligations of the Company.

The obligation of the Company to take the actions to be taken by it at the
Closing is subject to the satisfaction of the following conditions, in addition
to those set forth in Section 5.01, unless any such condition is waived in
writing, by the Company:

(a)     this Agreement and the Merger shall have been adopted and approved by
MWKI and in accordance with the provisions of chapters 78 and 92A of the NRS and
by the directors Merger Sub in accordance with Section 11.05 of the BCA and the
Stockholders of Merger Sub in accordance with Section 11.25 of the BCA;

(b)     MWKI and Merger Sub shall have obtained all of the waivers, Permits,
consents, approvals or other authorizations, and effected all of the
registrations, filings and notices (including, but not limited to any filings
that are required pursuant to applicable federal and state securities laws)
required on its part to be obtained in order to consummate the Merger, except
for any which if not obtained or effected would not have a Material Adverse
Effect on MWKI and Merger Sub or on the ability of the Parties to consummate the
transactions contemplated by this Agreement;

(c)     each of MWKI and Merger Sub shall have performed or complied with in all
material respects its agreements and covenants required to be performed or
complied with under this Agreement as of or prior to the Closing;

(d)     MWKI shall have filed with the Secretary of State of the State of Nevada
a certificate which states that no shares of the Series A Preferred Stock and
the Series B Preferred Stock are outstanding and which contains a resolution of
the board of directors authorizing the withdrawal of the certificates of
designation establishing the Series A Preferred Stock and the Series B Preferred
Stock.

23

--------------------------------------------------------------------------------

(e)     the Company shall have filed with the Secretary of State of the State of
Nevada a certificate which establishes the Series C Stock, in the form annexed
hereto as Exhibit A;

(f)     MWKI shall have completed the closing of a private offering of
498,000,000 shares of MWKI Common Stock and 202,000 shares of MWKI Series C
Preferred Stock, in which it will have raised $25,000.00 (the “Private
Placement”);

(g)     Brian Howe shall be the sole director of MWKI on the Closing Date;

(h)     At least 10 days prior to the Closing Date Schedule 14F-1 relating to
the appointment of the persons named in Section 5.3(j) of this Agreement shall
have been filed with the SEC;

(i)     Richard S. Astrom, the holder of 5,000,000 shares of MWKI Series A
Preferred Stock and 5,000,000 shares of MWKI Series B Preferred Stock and the
obligee of the indebtedness of MWKI described as “Officer Loan” in the financial
statements of MWKI shall have surrendered all of said shares of MWKI Series A
Preferred Stock and shall have delivered and complied with an undertaking (i) to
surrender said shares of MWKI Series B Preferred Stock, (ii) to extinguish all
such indebtedness of MWKI and any other indebtedness of MWKI to him as would be
entered as “Officer Loan,” “Loan Payable, Officer,” “Related Party Payable” or
another like description in the financial statements of MWKI prepared as of the
Closing Date in accordance with GAAP and MWKI’s past practice and (iii)
indemnify MWKI from and holding it harmless against all other Liabilities that
would be set forth in the financial statements of MWKI prepared as of the
Closing Date in accordance with GAAP or that arose or shall arise from any event
that occurred prior to the Closing Date, all in exchange for (i) MWKI’s issuance
to him of a Promissory Note in the principal amount of $400,000.00 in the form
annexed hereto as Exhibit B, secured by a Pledge Agreement, in the form annexed
hereto as Exhibit C (the “Pledge Agreement”) and (ii) MWKI’s payment to him as a
prepayment of $25,000.00 of the principal amount of the Promissory Note; and

(j)     the representations and warranties of MWKI and Merger Sub set forth in
Article 4 shall be true and correct as of the Closing Date, except for
representations and warranties made as of a specified date, which shall be true
and correct as of such date;

(k)     the Company shall have received from the Secretary of MWKI a certificate
(i) certifying that the Certificate of Incorporation and By-laws of MWKI have
not been amended since the date hereof, (ii) certifying the resolutions of the
Board of Directors of MWKI adopting and approving this Agreement in accordance
with the provisions of chapters 78 and 92A of the NRS and authorizing the
issuance of the shares of MWKI Series C Preferred Stock to be issued by virtue
of the Merger; and (iii) attesting to the incumbency of the officers of MWKI;

(l)     the Company shall have received from the Secretary of Merger Sub a
certificate (i) certifying that the Articles of Incorporation and By-laws of
Merger Sub have not been amended since the date hereof, (ii) certifying the
resolutions of the Board of Directors of Merger Sub adopting and approving this
Agreement and the Merger in accordance with Section 11.05 of the BCA,
(iii) certifying that this Agreement and the Merger were approved by the sole
stockholder of Merger Sub in accordance with the provisions of in accordance
with Section 11.25 of the BCA, and (iv) attesting to the incumbency of the
officers of Merger Sub;

24

--------------------------------------------------------------------------------

(m)     the Company shall have received from the President of MWKI a certificate
certifying (i) MWKI has satisfied and complied with all of the obligations under
this Agreement and satisfied all of the conditions precedent which are required
to be complied with or satisfied by it prior to the Closing Date; and (ii) all
of MWKI’s representations and warranties set forth in this Agreement are true
and accurate as of the Closing Date;

(n)     the Company shall have received from the President of Merger Sub a
certificate certifying (i) Merger Sub has satisfied and complied with all of the
obligations under this Agreement and satisfied all of the conditions precedent
which are required to be complied with or satisfied by it prior to the Closing
Date; and (ii) all of Merger Sub’s representations and warranties set forth in
this Agreement are true and accurate as of the Closing Date;

(o)     MWKI shall have delivered all other documents required to be delivered
to the Company on or before the Closing Date;

(p)     all actions to be taken by MWKI and Merger Sub in connection with the
consummation of the transactions contemplated hereby, and all certificates,
instruments and other documents required to effect the transactions contemplated
hereby shall be reasonably satisfactory in form and substance to the Company.

ARTICLE 6. OTHER AGREEMENTS AND COVENANTS




6.1      Access Prior to Closing. Each of the Parties will permit the other
Parties and their respective agents reasonable access to its files, books,
records and offices, including, without limitation, any and all information
relating to their respective taxes, commitments, contracts, leases, licenses,
and real, personal and intangible property and financial condition and will
cause their respective accountants to cooperate with the other Parties and their
respective agents in making available all financial information reasonably
requested, including without limitation the right to examine all working papers
pertaining to their respective financial statements.

6.2      Best Efforts and Further Assurances. Each of the Parties shall use its
best efforts to effectuate the transactions contemplated hereby and to fulfill
and cause to be fulfilled the conditions to Closing under this Agreement. Each
Party hereto, at the reasonable request of another Party hereto, shall execute
and deliver such other instruments and do and perform such other acts and things
as may be necessary or desirable for effecting completely the consummation of
this Agreement and the transactions contemplated hereby.

6.3      Super 8-K. Each of the parties at its own cost shall cooperate with one
another in preparing the Super 8-K.

6.4      Covenants of the Company in Respect of the Pledge Agreement. The
Company covenants that, after the Closing,

(a)     the terms of Section 9 of the Pledge Agreement shall apply to the
Company, mutatis mutandis , with respect to all actions that are specified in or
that arise out of said Section 9;

(b)     it will issue the shares of the Company into which the shares of Merger
Sub will be converted by virtue of the Merger in the name of MWKI;

25

--------------------------------------------------------------------------------

(c)     it will deliver the certificate representing said shares of the Company
directly to the Secured Party under the Pledge Agreement immediately upon the
issuance thereof; and

(d)     it will comply with instructions originated by the aforesaid Secured
Party without the further consent of MWKI with respect to any of the Collateral
(as defined in the Pledge Agreement) that may consist of uncertificated
securities of the Company.

The covenants of the Company set forth in this Section 6.4 are for the benefit
of the aforesaid Secured Party, who may enforce them as if he were a party to
this Agreement.

The Company acknowledges and agrees that (i) the shares of the Company specified
in subsections (c) and (d) of this Section 6.4 will be subject to the pledge
under and the provisions of the Pledge Agreement, (ii) at the Effective Time, it
will become the Issuer, as that term is defined in said Pledge Agreement and
(iii) all of the covenants of the Company in this Agreement that are binding on
the Company after the Closing shall be binding on the Surviving Entity at and
after the Effective Time.

ARTICLE 7. TERMINATION




7.1      Termination. This Agreement may be terminated at any time prior to the
Closing Date by:

(a)     The mutual agreement of the Parties;

(b)     MWKI, if there has been a material breach by the Company of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of the Company that is not cured, to the reasonable satisfaction of
MWKI, within 10 business days after notice of such breach is given by MWKI
(except that no cure period will be provided for a breach by the Company that by
its nature cannot be cured);

(c)     The Company, if there has been a material breach by MWKI of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of MWKI that is not cured, to the reasonable satisfaction of the
Company, within 10 business days after notice of such breach is given by the
Company (except that no cure period will be provided for a breach by MWKI that
by its nature cannot be cured);

(d)     MWKI or the Company, if the Closing has not been occurred prior to April
30, 2014, unless the Parties agree to extend such date in writing; or

(e)     MWKI or the Company, if any injunction or other order of a governmental
entity of competent authority prevents the consummation of the transactions
contemplated by this Agreement.

7.2      Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.1 hereto, this Agreement will be of no
further force or effect, and no Party shall be liable to any other Party;
provided, however, that no termination of this Agreement will relieve any Party
of liability for any breach of this Agreement as the result of its wrongful
refusal or failure to perform any of its obligations.

26

--------------------------------------------------------------------------------

 

ARTICLE 8. SURVIVAL

None of the representations and warranties of any Party shall survive the
Closing. All covenants of the Parties contained expressly or by their nature to
be performed after the Closing shall survive the Closing and shall remain
operative for such periods of time as necessary for the applicable Party to
fulfill such covenant, unless otherwise agreed in writing by the other Parties
or by the express beneficiary of such covenant.

ARTICLE 9. MISCELLANEOUS




9.1      No Third Party Beneficiaries. Except as may otherwise be specifically
provided in this Agreement, this Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

9.2      Entire Agreement. This Agreement constitutes the entire agreement among
the Parties and supersedes, replaces and terminates any prior understandings,
agreements or representations by or among the Parties, written or oral, with
respect to the subject matter hereof.

9.3      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, heirs, legal
representatives and permitted assigns. No Party may assign either this Agreement
or any of its rights, interests, or obligations hereunder without the prior
written approval of the other Parties.

9.4      Public Announcement. MWKI may issue such press releases, and make such
other filings and disclosures regarding this Agreement and the Merger as it
determines are required under applicable securities laws or regulatory rules.
The Company shall not issue or make such filings and disclosures without the
prior written approval of MWKI, which shall not be unreasonably be delayed or
denied.

9.5      Confidentiality. MWKI and the Company each recognizes that it has
received confidential information concerning the other during the course of the
negotiation of this Agreement. Accordingly, MWKI and the Company each agrees (a)
to use its respective best efforts to prevent the unauthorized disclosure of any
confidential information concerning the other that was or is disclosed during
the course of such negotiations and preparations, and is clearly designated in
writing as confidential at the time of disclosure, and (b) to not make use of or
permit to be used any such confidential information other than for the purpose
of effectuating the Merger and related transactions. The obligations of this
Section 9.5 will not apply to information that (i) is or becomes part of the
public domain, (ii) is disclosed by the disclosing party to third parties
without restrictions on disclosure, (iii) is received by the receiving party
from a third party without breach of a nondisclosure obligation to the other
party, or (iv) is required to be disclosed by law.

27

--------------------------------------------------------------------------------

9.6      Counterparts, Facsimile Signatures. This Agreement and each instrument
to be delivered pursuant to this Agreement at the Closing or otherwise, other
than notices given pursuant to Section 9.8, may be executed in any number of
counterparts, each of which counterparts shall be deemed an original and all of
which together shall constitute one and the same instrument. Notwithstanding any
provision of law or rule of evidence, this Agreement and any such instrument
that a party delivers or causes to be delivered bearing its facsimile signature
or if it is a juridical entity, bearing the facsimile signature of the person
signing such instrument on its behalf (in either case, a “Facsimile Signature”)
may be used in any legal proceeding with the same effect for all purposes as the
same instrument bearing the original signature from which the Facsimile
Signature was created could be used, even the instrument bearing such original
signature exists; and the Facsimile Signature thereon shall have the same effect
for all purposes as the original signature, unless the party controverting the
genuineness or effectiveness of its Facsimile Signature on an instrument shows
beyond a reasonable doubt that it did not cause such instrument to be delivered
with its Facsimile Signature thereon. The delivery of this Agreement and of such
instruments by facsimile transmission or by email transmission in portable
digital format (so-called “PDF” format), or any other format that permits the
legible printing of the document so transmitted, shall constitute effective
delivery of such instrument(s) as to the Parties and may be used in lieu of the
original instrument for all purposes. Nevertheless, (i) the Promissory Note
shall bear an original signature and be delivered as provided in Section 9.8 and
a party may require that this Agreement or any other instrument delivered
pursuant to this Agreement at the Closing or otherwise bear an original
signature and be delivered as provided in Section 9.8.

9.7      Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

9.8      Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified; (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient; if not, then on the next Business Day; (iii) 3 Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) 1 Business Day after deposit with a nationally
recognized overnight courier, specifying next-day delivery, with written
verification of receipt. All communications shall be sent to the respective
Parties at the following addresses (or at such other addresses as shall be
specified by notice given in accordance with this Section 9.8):



If to the Company: If to MWKI or Merger Sub: EV Charging USA, Corp. Milwaukee
Iron Arena Football, Inc. 180 N LaSalle St., 37th Floor 11415 NW 123rd Lane
Chicago, IL 60601  Reddick, FL 32686



9.9      Governing Law; Jurisdiction; Arbitration. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Nevada, without regard to the principles of
conflicts of law thereof. Each Party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any instruments contemplated hereby brought
against a Party or its respective Affiliates, directors, officers, stockholders,
employees or agents) shall be submitted to binding arbitration with the American
Arbitration Association in Marion County, Florida. This is an exclusive
jurisdiction provision and material provision to this contract. The prevailing
Party shall be entitled to recover from the other Party or Parties all
reasonable attorneys’ fees, expert witness fees and expenses incurred by the
prevailing party in connection therewith.

28

--------------------------------------------------------------------------------

9.10      Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

9.11      Expenses. Each Party shall be responsible for its own costs and
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the transactions contemplated hereby, including all fees
and expenses of agents, representatives, counsel, printers, accountants, etc.,
except that fees and expenses arising under the Registration Rights Agreement
shall be allocated as set forth therein.

9.12      Construction. Each of the Parties has been represented by counsel
during the negotiation, preparation and execution of this Agreement and the
other agreements and instruments to be executed and delivered pursuant hereto
and therefore, each Party waives the application of any law, regulation,
holding, doctrine or rule of construction providing that ambiguities in an
agreement or other document will be construed for or against any Party. Any
reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

MILWAUKEE IRON ARENA FOOTBALL, INC.

By     /s/ Richard S. Astrom       
         Richard S. Astrom
         President

MWKI ACQUISITION, INC.

By     /s/ Richard S. Astrom       
         Richard S. Astrom
         President

EV CHARGING USA, CORP.



By:      Brian Howe                 
            Brian Howe
            President

29

